DETAILED ACTION
Upon further consideration, the allowability of claims 1-9 is hereby withdrawn.  Ground of the rejection is discussed herein below.  The Examiner sincerely apologizes for any inconvenience this reversal of allowability may have caused.

Election/Restrictions
Claims 10-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 24, 2022.

Claim Rejections - 35 USC § 103
Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Basset et al (US 2020/0171475).1
	Claim 1:  Basset teaches grafting a catalytic support, which includes a zeolite having a microporous framework with pore sizes less than 2 nm, with an organometallic complex including one or more of a dehydrogenation metal selected from over 30 metals which include hafnium (Basset, para. 0034-0035).  Basset does not provide a specific compound of Hf-organometallic complex; however, Basset exemplifies tetrakis(neopentyl) titanium, TiINp4, as the Ti-organometallic complex (Basset, Example 1).  Therefore, it would have been obvious to the POSITA to envision tetrakis(neopentyl)hafnium (“HfNp4”) as the organometallic complex if hafnium is selected for the dehydrogenation metal.  HfNp4 structure comprises a hydrocarbon moiety bonded to a N-atom of a secondary amine functional group.   The grafted zeolite comprises a hafnium atom bonded to the organometallic moiety and the oxygen atom bridging the Si-atom of the zeolite similar to the structure exemplified in Basset at page 6, Example 1, if Ti-atom is replaced with Hf-atom.
	Claims 5-6:  The zeolite is a ZSM-5 zeolite and further comprising aluminum atoms (Basset, para. 0034) as Faujasite, Merlinoite, Mordenite and KCC-1 modified by aluminum, as listed in the paragraph, all comprise Al atoms.   

3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over HAN (US 2018/0327523) in view of Basset et al (US 2020/0171475).
	Claims 1-3: Han teaches zeolite catalysts comprising a microporous framework containing Si and O atoms, and a plurality of micropores (<2nm) and mesopores (2-50 nm) (Han, Examples 3 and 13 and paragraph 0107). However, Han does not teach functionalizing the zeolites with an organometallic moiety. Basset teaches grafting a catalytic support with an organometallic complex in order to prepare dehydrocyclization catalysts, wherein the suitable support comprises Si-O and Si-Al bonds on the surfaces (Basset, para. 0038).  The suitable support includes zeolites having a pore size of <2nm (Basset, para. 0034) which is the same pore size of the microporous framework of the zeolite taught by Han.  Therefore, it would have been obvious to the POSITA that the zeolites of Han are suitable support for the organometallic functionalization of Basset. Basset does not provide a specific compound of Hf-organometallic complex; however, Basset exemplifies tetrakis(neopentyl) titanium, TiINp4, as the Ti-organometallic complex (Basset, Example 1).  Therefore, it would have been obvious to the POSITA to envision tetrakis(neopentyl)hafnium (“HfNp4”) as the organometallic complex if hafnium is selected for the dehydrogenation metal.  HfNp4 structure comprises a hydrocarbon moiety bonded to a N-atom of a secondary amine functional group.   The grafted zeolite comprises a hafnium atom bonded to the organometallic moiety and the oxygen atom bridging the Si-atom of the zeolite similar to the structure exemplified in Basset at page 6, Example 1, if Ti-atom is replaced with Hf-atom.
	Claims 4-6: The zeolite of Han is ZSM-5 framework comprising Si and Al and having a particle size 200-250 nm (Han, Example 3 and para. 0107), which is well within the claimed range of 25 to 900 nm.
	Claims 7-9: Basset teaches organometallic moieties comprising one or more ligands including alkyl, alkoxyl, isopentyl, neopentyl, cyclopentadienyl, phenyl and halogens wherein the metal atom includes hafnium ((Basset, para. 0035), with a particular example is tetrakis(neopentyl) titanium, TiNp4 (Basset, Example 1).  Therefore, , it would have been obvious to the POSITA to envision tetrakis(neopentyl)hafnium (“HfNp4”) as the organometallic complex if hafnium is selected for the dehydrogenation metal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



October 22, 2022


    
        
            
        
            
    

    
        1 Copies of references have been provided in the previous Office Action.